               Case 5:19-cv-07989-SVK Document 19 Filed 07/23/20 Page 1 of 2




 1   David J. Linden
     Attorney at Law
 2   CSBN 41221
     Post Office Box 5780
 3   Napa, CA 94581
     Tel. (707) 252-7007
 4   Fax. (707) 252-7883
     Email: david@lindenlaw.net
 5   Attorney for Plaintiff, Diana L. Bacinett
 6

 7                                 UNITED STATES DISTRICT COURT

 8                               NORTHERN DISTRICT OF CALIFORNIA

 9                                          SAN JOSE DIVISION

10
                                                      )   Case No. 5:19-cv-07989-SVK
11   DIANA L. BACINETT,                               )
                                                      )   STIPULATION AND (PROPOSED) ORDER
12                  Plaintiff,                        )   EXTENDING PLAINTIFF'S TIME TO FILE
                                                      )   PLAINTIFF'S REPLY
13          vs.                                       )
                                                      )
14                                                    )
     ANDREW SAUL,                                     )
15   Commissioner of Social Security,                 )
                                                      )
16                  Defendant                         )
17

18

19          IT IS HEREBY STIPULATED by and between the parties, through their respective
20   counsel, and subject to the approval of the Court, that the plaintiff's time to file her Reply herein
21   is hereby extended for a period of sixteen days. Plaintiff's Motion for Summary Judgment is
22   currently due Wednesday, July 29.
23          This extension is requested because of workload in other court matters. If approved,
24   plaintiff's time to file her Reply is extended from July 29, 2020 to Friday, August 14, 2020.
25


        Bacinett v. Saul, Case 5:19-cv-07989-SVK, Stipulation and Proposed Order

                   Extending Plaintiff's Time to File Plaintiff’s Reply - 1
                Case 5:19-cv-07989-SVK Document 19 Filed 07/23/20 Page 2 of 2




 1            This is plaintiff's first request for an extension to file her Reply herein.

 2

 3

 4   Dated: July 23, 2020                             /s/ David J. Linden
                                                      DAVID J. LINDEN
 5
                                                      Attorney at Law
 6
                                                      Attorney for Plaintiff

 7

 8                                                    DAVID L. ANDERSON
                                                      United States Attorney
 9

10   Dated:     July 23, 2020                         /s/ Amanda Schapel
                                                      [Authorized via electronic mail 7/23/20]
11
                                                      AMANDA SCHAPEL
12
                                                      Special Assistant United States Attorney
                                                             Of Attorneys for Defendant
13

14
              PURSUANT TO STIPULATION IT IS SO ORDERED.
15

16

17

18
     Dated: July 23, 2020
19                                                    HON. SUSAN VAN KEULEN
                                                      UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25


        Bacinett v. Saul, Case 5:19-cv-07989-SVK, Stipulation and Proposed Order

                    Extending Plaintiff's Time to File Plaintiff’s Reply - 2
